Exhibit 10.18

 

THE MSC.SOFTWARE CORPORATION

 

Supplemental Retirement and Deferred Compensation Plan

 

TABLE OF CONTENTS

 

ARTICLE I - INTRODUCTION

1

 

 

ARTICLE II - DEFINITIONS

1

 

 

ARTICLE III - ELIGIBILITY

3

3.1  General Rules

3

3.2  Level A Supplemental Benefit

3

3.3  Level B Supplemental Benefit

3

3.4  Deferral Benefit

4

 

 

ARTICLE IV - BENEFITS

4

4.1  Level A Supplemental Benefit

4

4.2  Level B Supplemental Benefit

4

4.3  Deferral Benefit

4

4.4  Vesting

5

 

 

ARTICLE V - PARTICIPANT ACCOUNTS

5

5.1  Establishment of Accounts

5

5.2  Credits, Charges and Expenses

5

5.3  Earnings Tied to Investment Vehicles

5

5.4  Account Statements

5

 

 

ARTICLE VI - DISTRIBUTIONS

6

6.1  Hardship Distributions

6

6.2  Pre-Retirement Deferral Benefit Distributions

6

6.3  Death Distributions

6

6.4  Termination and Retirement Distributions

7

6.5  Cash Payments Only

7

 

 

ARTICLE VII - ADMINISTRATION

7

7.1  Plan Administrator

7

 

1

--------------------------------------------------------------------------------


 

7.2  Amendment and Termination

7

7.3  Indemnification

8

7.4  Claims Procedure

8

 

 

ARTICLE VIII - FUNDING

8

8.1  Funding

8

8.2  Nonalienation

8

8.3  Limitation of Rights

9

8.4  Governing Law

9

 

 

APPENDIX A

 

 

2

--------------------------------------------------------------------------------


 

The MSC.Software Corporation

 

SUPPLEMENTAL RETIREMENT

AND

DEFERRED COMPENSATION PLAN

 

Effective as of January 1, 1994

 

--------------------------------------------------------------------------------


 

The MSC.Software Corporation

Supplemental Retirement and Deferred Compensation Plan

 

ARTICLE I

INTRODUCTION

 

The MSC.Software Corporation hereby establishes The MSC.Software Corporation
Supplemental Retirement and Deferred Compensation Plan effective as of
January 1, 1994, for the purpose of providing certain of its employees with the
opportunity to defer the receipt of compensation.  The MSC.Software Corporation
intends to maintain this plan primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of §§201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended.  The provisions of this
plan, including any appendices that may be attached, shall be interpreted in a
manner consistent with these purposes and intentions.  This Plan is the
exclusive arrangement under which nonqualified deferred compensation is provided
to the employees of MSC.Software Corporation.

 

ARTICLE II

DEFINITIONS

 

The terms set forth below have the indicated meanings unless a contrary meaning
is plainly intended by the context.

 

2.1                           Account means the total of all Level A
Supplemental Benefits, Level B Supplemental Benefits and Elective Deferral
Benefits credited to a Participant under Article IV, as appropriately adjusted
for earnings and distributions.

 

2.2                           Beneficiary means the individual(s) or entity
designated by a Participant (or otherwise under this section) to receive any
benefit payable upon the death of a Participant or Beneficiary.  A Beneficiary
designation must be signed by the Participant and delivered to the Plan
Administrator on such form as specified by the Plan Administrator.  In the
absence of a valid or effective Beneficiary designation, the Beneficiary will be
the Participant’s surviving spouse, or if there is no surviving spouse, the
Participant’s estate.  The spouse of a married Participant must consent
irrevocably in writing if, while married to the spouse, the Participant
designates a beneficiary other than the spouse.

 

2.3                           Board means the Board of Directors of the Company.

 

2.4                           Code means the Internal Revenue Code of 1986, as
amended.

 

A-1

--------------------------------------------------------------------------------


 

2.5                           Company means The MSC.Software Corporation, a
corporation organized under the laws of the state of Delaware, any successor of
The MSC.Software Corporation, and any affiliate thereto designated by the Board
as a participating employer.

 

2.6                           Compensation Limitation means the annual
limitation on compensation, as adjusted, prescribed under Code §401(a)(17).

 

2.7                           Deferral Agreement means an agreement entered into
by a Participant and the Company to reduce the Participant’s Deferral
Compensation for a specific period and contribute such amounts to the Plan,
pursuant to Section 4.3.

 

2.8                           Deferral Benefit means an amount deferred pursuant
to a Deferral Agreement.

 

2.9                           Deferral Compensation means “compensation” as
defined under the Profit Sharing Plan for purposes of determining a
Participant’s 401(k) contribution under such plan, computed (i) without regard
to the Compensation Limitation and (ii) before deduction for Deferral Benefits.

 

2.10                    Disability means “disability” (or similar term) as
defined in the Company’s long-term disability program and which results in
payments to the Participant under such program.

 

2.11                    Early Retirement Age means age 55 with 10 years of
Service.

 

2.12                    Eligible Employee means an Employee who meets the
eligibility requirements set forth under Section 3.1.

 

2.13                    Employee means a common law employee of the Company.

 

2.14                    ERISA means the Employee Retirement Income Security Act
of 1974, as amended.

 

2.15                    Excess Benefit Percentage means that percentage applied
to the Participant’s Profit Sharing Compensation in excess of the social
security wage base when determining the Participant’s allocation for the Plan
Year under the Profit Sharing Plan.

 

2.16                    Level A Supplemental Benefit means a benefit provided
under Section 4.1.

 

2.17                    Level B Supplemental Benefit means a benefit provided
under Section 4.2.

 

2.18                    Participant means an Eligible Employee or a person with
an Account balance.

 

A-1

--------------------------------------------------------------------------------


 

2.19                    Plan means The MSC.Software Corporation Supplemental
Retirement and Deferred Compensation Plan, as set forth in this document, as it
may be amended.

 

2.20                    Plan Administrator means the administrator of the Plan
as described in Section 7.1.

 

2.21                    Plan Year means the calendar year.

 

2.22                    Profit Sharing Compensation means “compensation” as
defined under the Profit Sharing Plan for purposes of determining a
Participant’s allocation of the Company’s profit sharing contribution under such
plan for the Plan Year, computed (i) without regard to the Compensation
Limitation and (ii) before deduction for Deferral Benefits.

 

2.23                    Profit Sharing Plan means The MSC.Software Corporation
Profit Sharing Plan, an employee pension benefit plan qualified (or intended to
qualify) under Code §401(a).

 

2.24                    Retirement Age means age 65.

 

2.25                    Year of Service means, with respect to a Participant, a
Year of Service as defined in the Profit Sharing Plan.

 

ARTICLE III

ELIGIBILITY

 

3.1                           General Rules.  An Employee shall be eligible for
benefits under the Plan as an Eligible Employee if (i) his Profit Sharing
Compensation for a Plan Year is expected to exceed the Compensation Limit and
(ii) he is a member of a select group of management or highly compensated
employees as described under §§201(2), 301(a)(3) and 401(a)(1) of ERISA.  The
Plan Administrator may, however, notify any Employee in writing he shall not be
an Eligible Employee, and such Employee shall be treated as not having met the
requirements of this paragraph.  An Eligible Employee shall be eligible only for
those benefits for which he qualifies as provided in Sections 3.2, 3.3 and 3.4.,
and only for the period he is an Eligible Employee.

 

3.2                           Level A Supplemental Benefit.  An Eligible
Employee shall be eligible for a Level A Supplemental Benefit under Section 4.1
provided he (i) is eligible for a profit sharing allocation under the Profit
Sharing Plan, (ii) is an Employee on the last day of the Plan Year and (iii) has
been designated in writing by the Plan Administrator as being eligible for a
Level A Supplemental Benefit.

 

3.3                           Level B Supplemental Benefit.  An Eligible
Employee shall be eligible for a Level B Supplemental Benefit under Section 4.2
provided he (i) is eligible for a profit

 

A-1

--------------------------------------------------------------------------------


 

sharing allocation under the Profit Sharing Plan, (ii) is an Employee on the
last day of the Plan Year and (iii) has not been designated in writing by the
Plan Administrator as being eligible for a Level A Supplemental Benefit.

 

3.4                           Deferral Benefit.  Any Eligible Employee shall be
eligible for a Deferral Benefit under Section 4.3 provided he also is eligible
to make a 401(k) deferral election under the Profit Sharing Plan.

 

ARTICLE IV

BENEFITS

 

4.1                           Level A Supplemental Benefit.  A Participant
eligible for a Level A Supplemental Benefit for a Plan Year shall be credited
with an amount equal to (i) 133-1/3% of his Excess Benefit Percentage multiplied
by his Profit Sharing Compensation, minus (ii) his Excess Benefit Percentage
multiplied by the amount of compensation actually taken into account for
purposes of computing his allocation under the Profit Sharing Plan.

 

4.2                           Level B Supplemental Benefit.  A Participant
eligible for a Level B Supplemental Benefit for a Plan Year shall be credited
with an amount equal to his Excess Benefit Percentage multiplied by the
difference between (i) his Profit Sharing Compensation and (ii) the amount of
compensation actually taken into account for purposes of computing his
allocation under the Profit Sharing Plan.

 

4.3                           Deferral Benefit.

 

(a)                              General Rule.  Any Eligible Employee may elect
to defer the receipt of up to 40% of his Deferral Compensation described in
paragraph (b), that otherwise would be paid to the Employee as salary, a bonus
or commissions, under a Deferral Agreement.  Amounts deferred under this
subsection shall be credited to the Participant’s Account within 30 days of the
date the amount would have been paid to the Participant’s Account but for the
Participant’s deferral election.

 

(b)                             Deferral Agreement.  A Participant making an
election to defer under subsection (a) shall enter into a deferral agreement to
defer the receipt of any Deferral Compensation.  The Company shall withhold
amounts deferred by the Participant in accordance with the Deferral Agreement. 
A Deferral Agreement must be made, on such form and in such manner as prescribed
by the Plan Administrator, before the first day of the Plan Year for which the
Deferral Compensation to be deferred is to be earned, except that an individual
who becomes eligible to make a deferral for the first time shall be permitted,
within the 30-day period that begins on the day the individual first became
eligible, to make an election to defer Deferral Compensation that will be earned
after the effective date of such election.  A Deferral Agreement must be
contemplated to defer the receipt of at least $4,000 of Deferral Compensation. 
A Deferral Agreement shall be

 

A-1

--------------------------------------------------------------------------------


 

effective for one Plan Year and shall be irrevocable, except that a Participant
may terminate a Deferral Agreement prospectively if he can establish the
existence of a hardship as described in Section 6.1.  A Deferral Agreement shall
cease to be effective immediately upon the Participant’s termination of
employment with the Company (other then by reason of the Participant’s death),
and accordingly shall not be effective for Deferral Compensation paid
thereafter.  A Deferral Agreement for a Participant who has incurred a
Disability will continue in effect only so long as the Participant continues to
receive Deferral Compensation from regular payroll.  At the time a Participant
enters into a Deferral Agreement, he shall elect the time of distribution (as
provided under Section 6.2) of Deferral Benefits attributable to the Deferral
Agreement for that Plan Year.

 

4.4                           Vesting.  A Participant’s Account shall be fully
vested at all times.

 

ARTICLE V

PARTICIPANT ACCOUNTS

 

5.1                           Establishment of Accounts.  The Plan Administrator
shall establish and maintain an Account on behalf of each Participant.  Such
Accounts will exist primarily for accounting purposes and will not restrict the
operation of the Plan or require separate earmarked assets to be allocated to
any Account.  The establishment of an Account will not give any Participant the
right to receive any assets held by the Company in connection with the Plan or
otherwise.

 

5.2                           Credits, Charges and Expenses.  The Plan
Administrator will credit to a Participant’s Account the amount of any benefit
earned by the Participant under Article IV as of the date required under
Article IV.  Amounts credited to an Account which relate to a Deferral Benefit
for a particular Plan Year shall be accounted for separately from any other
amount in the Account.  Expenses incurred in connection with the administration
of the Plan may, at the discretion of the Company, be charged to Participant
Accounts on any reasonable basis as determined by the Plan Administrator.

 

5.3                           Earnings Tied to Investment Vehicles.  Earnings
and losses shall be credited or charged, as the case may be, on the same basis
as that of an investment vehicle (e.g. mutual fund) selected by the Participant
from a group of investment vehicles designated by the Plan Administrator in
advance.  The Plan Administrator may change periodically the number, identity or
composition of the designated investment vehicles in such manner as the Plan
Administrator deems appropriate.  The Plan Administrator may credit earnings to
an Account by applying a designated investment vehicle’s actual rate of return,
whether or not any specified assets were actually invested in such designated
investment vehicle.

 

5.4                           Account Statements.  The Plan Administrator shall
provide a statement of each Participant’s Account as soon as is practicable
after the end of each calendar quarter.  Neither the Company nor the Plan
Administrator to any extent warrants, guarantees or

 

A-1

--------------------------------------------------------------------------------


 

represents that the value of any Participant’s Account at any time will equal or
exceed the amount previously allocated or contributed to the Account.

 

ARTICLE VI

DISTRIBUTIONS

 

6.1                           Hardship Distributions.

 

(a)                              General Rule.  A Participant who is not
eligible for a distribution under Sections 6.2, 6.3 or 6.4, but who qualifies
for a hardship distribution, may obtain a hardship distribution of any portion
of his Account.  The Participant qualifies for a hardship distribution if he has
experienced an unforeseeable and unanticipated emergency caused by an event
beyond his control, and which will result in severe financial hardship to the
Participant if a distribution is not permitted.  Hardship requests will be
evaluated by the Plan Administrator in accordance with the terms of Treasury
Regulation §1.457-2(h)(4).  The amount of any hardship distribution shall not
exceed the amount required to meet the hardship, including any taxes or
penalties due on the distribution.

 

(b)                             Procedures.  To obtain a hardship distribution
the Participant must submit a written request to the Plan Administrator on such
form and in such manner as the Plan Administrator prescribes.  The request must
(i) certify as to the hardship condition and the severe financial need and
(ii) state whether the Participant requests a withdrawal of all or a portion of
his Account to meet the hardship.  The Company shall terminate a Participant’s
existing Deferral Agreement upon approving the Participant’s hardship
distribution.  The Participant may make a new Deferral Agreement for the
succeeding Plan Year, subject to the generally applicable provisions of the
Plan.  A hardship distribution shall be made in a single sum cash payment as
soon as is practicable after the Plan Administrator approves the hardship
request.

 

6.2                           Pre-Retirement Deferral Benefit Distributions. 
The portion of a Participant’s Account attributable to Deferral Benefits shall
be distributed to the Participant in a single sum during the 30-day period
beginning on any anniversary (as elected by the Participant under
Section 4.3(b)) of the effective date of the Deferral Agreement pursuant to
which the Deferral Benefit was deferred, provided that such anniversary occurs
no earlier than the fifth, and no later than the tenth, anniversary of the
effective date of the Deferral Agreement.

 

6.3                           Death Distributions.  The Account of a deceased
Participant shall be distributed to the Participant’s Beneficiary in a single
sum as soon as is practicable after the Participant’s death, but no earlier than
60 days after the Participant’s death.  The Plan Administrator may require
reasonable evidence of the Participant’s death (e.g., a death certificate) from
the Beneficiary before distribution.  Should the Participant’s Beneficiary not
be the Participant’s spouse, the Plan Administrator shall make reasonable
efforts to notify the Participant’s surviving spouse, if any, of an anticipated
distribution under this

 

A-1

--------------------------------------------------------------------------------


 

section.  Within 60 days of such notification, the surviving spouse must either
(i) file an action with a competent court for a determination of his or her
rights in the Participant’s Account (in which case the Plan Administrator shall
withhold distribution of the Account pending the resolution of the matter by
settlement or court order) or (ii) enter into a binding agreement with the
Participant’s Beneficiary (in which case the Account shall be distributed
pursuant to the agreement).  If the surviving spouse fails to satisfy the
preceding sentence, the Account shall be distributed to the Participant’s
Beneficiary upon expiration of the 60-day notification period, and the Plan
shall have no further liability with respect to the Participant’s Account.  The
Plan Administrator shall have no duty to notify any former spouse of the
Participant of the Participant’s death, though the procedures otherwise
applicable to a surviving spouse will be applied to a surviving former spouse
during the 60-day period beginning on the Participant’s death.

 

6.4                           Termination and Retirement Distributions.  A
Participant’s Account shall be distributed in a single sum during the 60-day
period commencing on the Participant’s termination of employment with the
Company (including by reason of retirement, but not by reason of death).  If a
January 1 falls within such 60-day period, then such distribution shall not
occur earlier than such January 1.

 

6.5                           Cash Payments Only.  All distributions under the
Plan shall be made in cash by check.

 

ARTICLE VII

ADMINISTRATION

 

7.1                           Plan Administrator.   The Board shall appoint a
committee of one or more individuals to be the “plan administrator” within the
meaning of ERISA §3(16)(A).  The Plan Administrator shall have sole authority to
control and manage the operation and administration of the Plan and have all
powers authority and discretion necessary or appropriate to carry out the Plan
provisions, and to interpret and apply the terms of the Plan to particular cases
or circumstances.  All decisions, determinations and interpretations of the Plan
Administrator will be binding on all interested parties, subject to the claims
and appeal procedures necessary to satisfy the minimum standard of ERISA §503,
and will be given the maximum deference allowed by law.  The Plan Administrator
may delegate in writing its responsibilities.  Plan Administrator members who
are Participants will abstain from voting on any Plan matters that relate
primarily to themselves or that would cause them to be in constructive receipt
of amounts credited to their respective Deferral Account.  The Board may
identify in writing one or more individuals to serve as a temporary replacement
of any abstaining Plan Administrator member.

 

7.2                           Amendment and Termination.   The Board, by
resolution or written consent, may amend all or any provision of the Plan, and
may terminate the Plan in its entirety, at any time and for any reason.  No
amendment or termination of the Plan will reduce any

 

A-1

--------------------------------------------------------------------------------


 

Participant’s Account as of the effective date of such amendment or
termination.  Any amendment which substantially revises the manner in which a
Participant’s Account will earn interest shall become effective no earlier than
30 days after the Participant has been notified in writing of the change.

 

7.3                           Indemnification.  The Company will and hereby does
indemnify and hold harmless any of its employees, officers, directors or members
of the Plan Administrator who have fiduciary or administrative responsibilities
with respect to the Plan from and against any and all losses, claims, damages,
expenses, and liabilities (including reasonable attorneys’ fees and amounts
paid, with the approval of the Board, in settlement of any claim) arising out of
or resulting from the implementation of a duty, act or decision with respect to
the Plan, so long as such duty, act or decision does not involve gross
negligence or willful misconduct on the part of any such individual.

 

7.4                           Claims Procedure.   A Participant or his
beneficiary (the “Claimant”) may file a written claim for benefits under the
Plan with the Plan Administrator.  Within 60 days of the filing of the claim,
the Plan Administrator shall notify the Claimant of the Plan Administrator’s
decisions whether to approve the claim.  Such notice shall include specific
reasons for any denial of the claim.  Within 60 days of the date the Claimant
was notified of the denial of a claim, the Claimant may appeal the Plan
Administrator’s decision by making a written submission containing any pertinent
information.  Any decision not appealed within such 60-day period shall be
final, binding and conclusive.  The Plan Administrator shall receive information
submitted with an appeal and render a decision within 60 days of the submission
of the appeal.  If it is not feasible for the Plan Administrator to render a
decision on an appeal within the prescribed 60-day period, the period may be
extended to a 120-day period.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1                           Funding.  The Company may, but is not required to,
earmark a portion of its general assets as assets which may be used to satisfy
the Company’s liability to pay benefits with respect to a Participant’s
Account.  Any such earmarked assets shall at all times remain part of the
Company’s general assets and be subject to the claims of the Company’s general
creditors.  Participants and Beneficiaries shall have no right against the
Company with respect to the payment of any portion of the Participant’s Account,
except as a general unsecured creditor of the Company.

 

8.2                           Nonalienation.

 

(a)                              General Rules.  No benefit or interest of any
Participant (including his spouse and Beneficiary) under the Plan will be
subject to assignment, alienation, anticipation, sale, transfer, pledge, or
encumbrance, whether voluntary or involuntary.  Before distribution of a
Participant’s Account, no Account balance will be subject to the debts,

 

A-1

--------------------------------------------------------------------------------


 

contracts, liabilities, engagements or torts of the Participant.  (See
subsection (b) below for distributions pursuant to a domestic relations order,
and Section 6.3 for distributions upon the Participant’s death.)

 

(b)                             Domestic Relations Orders.  The Plan
Administrator shall honor a court order affecting a Participant’s Account,
provided the order would satisfy the requirements of a qualified domestic
relations order under ERISA §206(d) if the Plan were subject to Part II of Title
I of ERISA.  The Plan Administrator shall apply procedures substantially similar
to those procedures applicable to domestic relations orders submitted to the
administrator of the Profit Sharing Plan.

 

8.3                           Limitation of Rights.  Nothing in this Plan will
be construed to give a Participant the right to continue in the employ of the
Company at any particular position or to interfere with the right of the Company
to discharge, lay off or discipline a Participant at any time and for any
reason, or to give the Company the right to require any Participant to remain in
its employ or to interfere with the Participant’s right to terminate his or her
employment.

 

8.4                           Governing Law.  The Provisions of the Plan will be
construed, enforced and administered in accordance with the laws of California,
except to the extent preempted by ERISA.

 

IN WITNESS WHEREOF, the Company by its duly authorized officer has executed this
plan, The MSC.Software Corporation Supplemental Retirement and Deferred
Compensation Plan, on this                          day of January, 1995.

 

 

 

The MSC.Software Corporation

 

 

 

 By:

 

 

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------

 